                   Case 1:16-cv-09517-LAK-KHP Document 281 Filed 12/09/19 Page 1 of 1




                                                   underberg & kessler lle


                                                                                        PAUL F. KENEALLY, PARTNER
                                                                                        (s8s) 2s8-2882
                                                                                        pkeneally@underbergkessler.com


                                                             December 9,2019

             VIA FEDERAL EXPRESS & ECF (WITHOUT EXHIBITS)

             Hon. Katharine H. Parker
             United States Magistrate Judge
             Daniel Patrick Moynihan United States Courthouse
             500 Pearl Street
             New York, NY 10007-1312

                       RE       Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et al.
                                Civ. Action No.: 16-cv-9517

             Dear Judge Parker:

                     Enclosed please find a courtesy copy of the Eber Defendants' Memotandum of Law in
             Opposition to Plaintiffs' Motion for Partial Summary Judgment; Affidavit dated December 5,
             2019 of Wendy Eber; Affidavit dated December 5, 2019 of Lester Eber with Exhibits;
             Declaration dated December 6,2019 of Jillian K. Farrar, Esq. with Exhibit and Eber Defendants'
             Response to Plaintiffs' Statement of Material Facts filed with the Court on December 6,2019
             regarding the above-referenced matter.

                       Thank you for your attention and courtesies.

                                                             V     truly



                                                             Paul F. Keneally

              PFI?mds
              Enclosures
              cc:    Brian C. Brook, Esq. (w/out enclosures via ECF)
                     Robert Calihan, Esq. (w/out enclosures via ECF)




300 Bausch & Lomb Place, Rochester, NY 14604      www.   u   nderberg kessler.   co m     Additional Offices
         585-258-2800 pnorve 585-258-2821 rex                                             Buffalo, Canandaigua and Geneseo, NY
